Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,999,080. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of US 10,999,080 anticipate all of the current claims at issue.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhayoglu US 20100275024 in view of Dang US 2015/0180908 in view of Ababian US 2009/0037997.

As per claim 1. Abdulhayoglu teaches A computer-implemented method performed on a client device, the computer-implemented method comprising: requesting, by a browser for a user, a web page of a third-party application website; receiving the web page and a corresponding certificate from the third-party application web site; and responsive to receiving the indication, sending, by the browser plugin, credentials of the user to the third-party application. [0013] [0014][ [0032][0040]  Abdulhayoglu teaches a fingerprint of the certificate; sending, by the browser plugin to a server, the fingerprint of the certificate and an identifier of the third-party application; receiving, by the browser plugin from the server, an indication that the fingerprint matches a known fingerprint [0013] [0014][ [0032][0040]   ( plugin for browser retrieves a certificate and presents the fingerprint of the certificate to a server to check for trustworthiness, a result is returned to the user.  If the certificate is authentic, user my process with secure transaction and provide information)
 Abdulhayoglu does not teach that the fingerprint was reported by other client devices.

Dang teaches computing, by a browser plugin of the client device, a fingerprint of the certificate; sending, by the browser plugin to a server, the fingerprint of the certificate and an identifier of the third-party application; receiving, by the browser plugin from the server, an indication that the fingerprint matches a known fingerprint of the third-party application that was reported to the server by browser plugins of client devices other than the client device [0032][0034][0056] (teaches an application on a mobile device uploads a finger print and receives an indication from a remote server that the fingerprint matches a known trusted fingerprint)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Dang with Abdulhayoglu because it increases security

Ababian teaches sending without express user confirmation, credentials of the user to the third party application upon certificate validation [0005] [0037]-[0040][0057][0059][0060]   (teaches interception of login page, interception of certificate, and validation of certificate in comparison to trusted certificates which are then used to automatically populate login without user involvement)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ababian with the prior art because it increases security [0005].
As per claim 2. Abdulhayoglu teaches A non-transitory computer-readable storage medium storing executable instructions that when executed by a processor of a client device perform actions comprising: requesting, for a user, a web page of a third-party application web site; receiving the web page and a corresponding certificate from the third-party application web site; sending, to a server by a verifier component of the client device, a representation of the certificate and an identifier of the third-party application; receiving an indication from the server that the representation matches a stored certificate representation of the third-party application; and responsive to receiving the indication, permitting, by the verifier component, credentials of the user to be provided to the third-party application. [0013] [0014][ [0032][0040]   ( plugin for browser retrieves a certificate and presents the fingerprint of the certificate to a server to check for trustworthiness, a result is returned to the user.  If the certificate is authentic, user my process with secure transaction and provide information)
As per claim 3. Abdulhayoglu teaches the non-transitory computer-readable storage medium of claim 2, the actions further comprising computing a fingerprint of the certificate as the certificate representation. [0013]  Dang teaches generation of fingerprints [0032].As per claim 4. Abdulhayoglu  teaches the non-transitory computer-readable storage medium of claim 2, wherein the verifier component is a web browser plugin. [0013]As per claim 5. Dang teaches the non-transitory computer-readable storage medium of claim 2, wherein the client device is a smartphone, and the verifier component is a security application installed on the smartphone. [0030][0052] (smartphone agents)As per claim 6. Dang teaches he non-transitory computer-readable storage medium of claim 2, further comprising: requesting, for a user, a web page of a second third-party application web site; receiving the web page and a corresponding second certificate; sending, to the server by the verifier component of the client device, a second representation of the second certificate and an identifier of the second third-party application; receiving a second indication from the server that the second representation fails to match a stored certificate representation of the second third-party application.  [0034]  (fails to match )
Abdulhayoglu teaches certificates. [0013] [0014]  
As per claim 8. Abdulhayoglu teaches A computer-implemented method performed on a client device, the computer-implemented method comprising: requesting, for a user, a web page of a third-party application web site; receiving the web page and a corresponding certificate from the third-party application web site; sending, to a server by a verifier component of the client device, a representation of the certificate and an identifier of the third-party application; receiving an indication from the server that the representation matches a stored certificate representation of the third-party application; and responsive to receiving the indication, permitting, by the verifier component, credentials of the user to be provided to the third-party application.   [0013] [0014][ [0032][0040]   ( plugin for browser retrieves a certificate and presents the fingerprint of the certificate to a server to check for trustworthiness, a result is returned to the user.  If the certificate is authentic, user my process with secure transaction and provide information)
As per claim 9. Abdulhayoglu teaches The computer-implemented method of claim 8, further comprising computing a fingerprint of the certificate as the certificate representation. [0013]  Dang teaches generation of fingerprints [0032].As per claim 10. Abdulhayoglu teaches the computer-implemented method of claim 8, wherein the verifier component is a web browser plugin. [0013]As per claim 11. Dang teaches the computer-implemented method of claim 8, wherein the client device is a smartphone, and the verifier component is a security application installed on the smartphone. [0030][0052] (smartphone agents)As per claim 12. Dang teaches The computer-implemented method of claim 8, further comprising: requesting, for a user, a web page of a second third-party application website; receiving the web page and a corresponding second certificate; sending, to the server by the verifier component of the client device, a second representation of the second certificate and an identifier of the second third-party application; receiving a second indication from the server that the second representation fails to match a stored certificate representation of the second third-party application. [0034]  (fails to match )
Allowable Subject Matter
Claims 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439